 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         CAVE MAN KITCHENS INC.,
 8                                 Plaintiff,
                                                            C18-1274 TSZ
 9              v.
                                                            MINUTE ORDER
10       CAVEMAN FOODS, LLC,
11                                 Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)        Plaintiff’s Motion for Reconsideration, docket no. 58, is DENIED.
14
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
15 record.

16        Dated this 30th day of January, 2020.

17
                                                        William M. McCool
18                                                      Clerk

19                                                      s/Karen Dews
                                                        Deputy Clerk
20

21

22

23

     MINUTE ORDER - 1
